IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. PD-0642-12


DICKIE PAUL BELLANGER, Appellant


v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
FROM THE TWELFTH COURT OF APPEALS

CHEROKEE COUNTY



    Per curiam.  Keasler, and Hervey, JJ., dissent. 

O R D E R


	The petition for discretionary review violates Rule of Appellate Procedure 9.3(b)
because the original petition is not accompanied by 11 copies.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this Order.	
Filed: September 26, 2012
Do Not Publish